Citation Nr: 1812322	
Decision Date: 02/13/18    Archive Date: 03/08/18

DOCKET NO.  14-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2004 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran had originally requested a hearing before the Board; however, she withdrew that request in December 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied a claim for service connection for a right knee disorder.  

2.  The evidence received since the September 2009 rating decision denying service connection for a right knee disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied service connection for a right knee disorder is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  The evidence received subsequent to the September 2009 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied a claim for service connection for a right knee disorder in a September 2009 rating decision.  In particular, the RO observed that the Veteran's service treatment records documented right knee pain in service, but found that there was no chronic disease diagnosed in service.  The Veteran had also failed to report for a VA examination, and there was no evidence of a current disability.  The Veteran was notified of that decision and of her appellate right, but she did not file a notice of disagreement or submit new and material evidence within a year following that decision.  Therefore, the September 2009 rating decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

The evidence received since the September 2009 rating decision includes her additional statements from the Veteran regarding her current symptoms.  As the RO found that the Veteran did not have current right knee disability at the time of the September 2009 rating decision, those statements relate to a previously unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a right knee disorder. However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a right knee injury; the claim is reopened.



REMAND

The Veteran has contended that she injured her knees on active duty due to running as well as falling on a mountain.  See April 2014 VA Form 9.  Her service treatment records do document knee pain and treatment in service.  She was scheduled for VA examinations in March 2011, February 2014, and February 2014, but failed to report for them.  However, the Veteran called VA in March 2014 to reschedule the most recent appointment due to an unforeseen transportation problem.  Therefore, in light of her good cause, the Board finds that a VA examination should be rescheduled to determine the nature and etiology of any knee disorder that may be present.

In remanding this case, the Board advises the Veteran that a claimant's cooperation is essential to the development of any claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record." Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record." Kowalski, 19 Vet. App. at 181.

Lastly, the Board notes that the AOJ appears to have relied on evidence not associated with the Veteran's claims file, as referenced in the March 2014 statement of the case.  Specifically, records from the Gainesville VA Healthcare System dated November 15, 2012, to February 19, 2014, need to be associated with the Veteran's file for review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  Specifically, the AOJ should ensure that the records from the Gainesville VA Healthcare System dated November 15, 2012 to February 19, 2014, referenced in the March 2014 statement of the case are in the Veteran's claims file.  

2.  The AOJ should notify the Veteran that it is her responsibility to report for a scheduled examination and the necessity of her cooperation with the examiner.  

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right or left knee disorder that may be present.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and written lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a right and left knee disorder manifested in service or that is otherwise related to her military service, to include any injury and symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


